Decree affirmed. The petitioner and the respondent are divorced. When the divorce was granted the petitioner was given custody of the two minor children and the respondent was ordered to pay to the petitioner the sum of $20 each week for the support of the children. Subsequently, on February 19, 1947, the original decree was modified by a decree ordering the respondent to pay the petitioner $25 each week “for alimony and for support” of the children. In May, 1949, the petitioner brought the present petition asldng that the payments for the support of the children be increased. After hearing, the judge of the Probate Court entered a decree modifying the decree of February 19, 1947, and ordering the respondent to pay $35 per week to the petitioner for the support of the children. From this decree both parties appealed, the petitioner contending that the amount awarded was not enough and the respondent contending that it was too much. The case comes here on a report of material facts and a supplemental report made pursuant to an order of this court dated May 5, 1950. The evidence is not reported. The power of the court under G. L. (Ter. Ed.) c. 208, § 28, to revise and alter decrees touching the support of children is a broad one. The guiding principles have recently been discussed in Whitney v. Whitney, 325 Mass. 28, 31. The amount to be awarded for the support of children is to a considerable extent within the discretion of the judge, giving proper weight to “the circumstances of the parents and the benefit of the children.” That discretion, however, is subject to review on appeal. Coe v. Coe, 313 Mass. 232, 235. We'are of opinion that the findings of the judge supported the decree entered below, and reveal no grounds for disturbing it.